

	

		II

		109th CONGRESS

		1st Session

		S. 1489

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mrs. Clinton (for

			 herself and Mr. DeWine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act with

		  regard to research on asthma, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Family Asthma

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)The number of people with asthma has more

			 than doubled from 1985 to 2005. According to the Centers for Disease Control

			 and Prevention, in 2002, more than 20,000,000 Americans had been diagnosed with

			 asthma, and an estimated 6,000,000 children were suffering from asthma. By

			 2020, asthma is expected to strike 1 in 14 Americans and 1 in 5

			 families.

			(2)According to the Centers for Disease

			 Control and Prevention, in 2002, more than 4,000 Americans died from asthma.

			 The Asthma and Allergy Foundation of America reports that in the United States,

			 14 individuals die of asthma every day. According to the Centers for Disease

			 Control and Prevention’s National Center for Health Statistics, mortality from

			 asthma is higher among African-Americans and women.

			(3)According to the Centers for Disease

			 Control and Prevention, asthma accounts for nearly 500,000 hospitalizations

			 each year. More than 1,900,000 people are treated for asthma attacks in

			 hospital emergency departments each year.

			(4)The Morbidity and Mortality Weekly Report

			 notes that from 1980 to 1999, the number of physician office visits increased

			 from 5,900,000 to 10,800,000. There were higher rates of physician office

			 visits for African-Americans, females, and children.

			(5)According to the National Heart Lung and

			 Blood Institute at the National Institutes of Health, the annual cost of asthma

			 to the United States is approximately $16,100,000,000.

			(6)The Department of Education states that

			 asthma is the most commonly cited reason for school absences. According to the

			 Centers for Disease Control and Prevention, in 2002, more than 14,000,000

			 school days and 11,800,00 work days were missed as a result of asthma.

			(7)Asthma episodes can be triggered by both

			 outdoor air pollution and indoor air pollution, including pollutants such as

			 cigarette smoke and combustion by-productions. Asthma episodes can also be

			 triggered by indoor allergens such as animal dander and outdoor allergens such

			 as pollen and molds.

			(8)Public health interventions and medical

			 care in accordance with existing guidelines have been proven effective in the

			 treatment and management of asthma. Better asthma management could reduce the

			 numbers of emergency department visits and hospitalizations due to asthma.

			 Studies published in medical journals have shown that asthma care from

			 specialists results in improved asthma outcomes at a lower cost.

			(9)The alarming rise in the prevalence of

			 asthma, its adverse effects on school attendance and productivity, its costs

			 for hospitalizations and emergency room visits, argue for a more vigorous

			 Federal leadership role, including increasing awareness of asthma as a chronic

			 illness, its symptoms, the role of both indoor and outdoor environmental

			 factors that exacerbate the disease, and other factors that affect its

			 exacerbations and severity. The goals of the government and its partners in the

			 nonprofit and private sectors should include reducing the number and severity

			 of asthma attacks, its financial burden, and the health disparities associated

			 with asthma.

			3.Family asthma clinical

			 and environmental health research grantsPart P of title III of the Public Health

			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the

			 following:

			

				399O.Family asthma

				clinical and environmental health research grant program

					(a)PurposesThe purposes of this section are to provide

				authority to award grants to eligible entities serving a medically underserved

				population (as defined in section 330(b)(3)) for the conduct of pilot projects

				to prevent and control asthma symptoms and to reduce asthma attacks in families

				containing individuals with asthma through activities which may include—

						(1)researching and developing novel

				interventions to reduce the burden of asthma, improve disease control, assist

				with the management of asthma exacerbations by patients and their families, and

				prevent asthma exacerbations;

						(2)utilizing the electronic medical record,

				telehealth, and other novel electronic communications to prevent acute asthma

				attacks;

						(3)facilitating communication of intervention

				and prevention information to individuals with asthma and their families and

				caregivers;

						(4)expanding the understanding of

				environmental and other factors that cause and contribute to the burden of

				asthma;

						(5)collecting and analyzing data in order to

				determine the incidence, prevalence, and severity of asthma and associated risk

				factors; and

						(6)expanding data collection of research into

				the genetic susceptibility to asthma.

						(b)Authority To

				make grants

						(1)In

				generalThe Secretary, acting

				through the Director of the National Institutes of Health, shall award grants

				to eligible entities to carry out pilot projects consistent with the activities

				described in subsection (a).

						(2)Awarding of

				grantsIn awarding the grants

				under paragraph (1), the Secretary shall—

							(A)give priority to entities that serve a

				medically underserved population; and

							(B)give consideration to an adequate

				rural-urban distribution, so as to gain better information about asthma at the

				national level.

							(3)Coordination of

				agenciesThe National

				Institute of Environmental Health Sciences (which shall be the lead agency for

				purposes of activities carried out under this section), in coordination with

				the National Heart, Lung, and Blood Institute, the National Institute of

				Allergy and Infectious Diseases, and the National Institute of Child Health and

				Human Development, shall administer grants to be utilized by entities

				performing research of the type described in subsection (a). Such Institutes

				shall coordinate in writing a Request for Applications, reviewing applications,

				and providing administrative oversight for the program carried out under this

				section.

						(c)EligibilityTo be eligible to receive a grant under

				subsection (b), an entity shall be—

						(1)a hospital, including children's

				hospitals;

						(2)a community health center;

						(3)a medical school;

						(4)a nonprofit institution; or

						(5)another entity, as designated by the

				Secretary.

						(d)Application

						(1)In

				generalAn eligible entity

				shall submit an application to the Director of the National Institutes of

				Health for a grant under this section at such time, in such manner, and

				accompanied by such information as such Director may require.

						(2)Required

				informationAn application

				submitted under this subsection shall, to the extent practicable—

							(A)include information demonstrating the

				prevalence of chronic asthma among the population to be served by the applicant

				on at least a State level basis and where practicable, in areas and localities

				within the State;

							(B)provide assurance that the applicant will

				establish consistent communication with patients using the Internet or

				telephone for the prompt transmission of patient information related to

				symptoms and conditions, such as peak flow meter measurements;

							(C)provide assurance that enrollees will have

				baseline and ongoing medical data collected, including data related to

				pulmonary function and skin or in vitro testing for sensitization to

				allergies;

							(D)propose novel approaches to studying the

				gene-environment interaction of the patients and have the capacity to engage in

				such data collection, or partner with an institution with such a

				capacity;

							(E)contain assurances that the applicant will

				communicate in a manner designed to preserve patient confidentiality, with at

				least 1 of the Asthma Clinical Centers of the National Institutes of Health;

				and

							(F)provide assurances that the entity can

				effectively coordinate care between physicians, including asthma specialists,

				nurses, allied health professionals, community health workers, nonprofit

				organizations, and the other entities responsible for implementing the pilot

				project involved.

							(3)Collaboration

				with local institutionsAn

				eligible entity under this section is encouraged to—

							(A)collaborate with 1 or more Head Start

				programs to identify children and families with asthma within the geographic

				area of the applicant;

							(B)collaborate with local school districts to

				recruit children with physician-diagnosed asthma; and

							(C)partner with local, community-based

				nonprofit organizations to identify children and families with asthma within

				the geographic area of the applicant.

							(e)Use of

				funds

						(1)In

				generalAn eligible entity

				shall use amounts received under a grant under this section to carry out the

				purposes described in subsection (a), including—

							(A)conducting an assessment of the patients

				served to determine possible contributors to asthma exacerbations in the indoor

				and outdoor environments, including exposure to diesel and other particles,

				ozone and other gases, gaseous pollutants and allergens, mold, and other indoor

				pollutants;

							(B)implementing interventions regarding indoor

				and outdoor environments to reduce the severity and persistence of

				asthma;

							(C)developing and maintaining questionnaires

				completed by the patients, or the parents or guardians of the patients,

				regarding their respective occupations and personal exposure history, in order

				to increase the understanding of factors that contribute to asthma prevalence;

				and

							(D)conducting other research as designated by

				the Director of the National Institutes of Health, particularly in areas that

				will advance knowledge of the factors that contribute to asthma.

							(2)Research of

				significant interestAn

				eligible entity is encouraged to conduct research under this section on the

				interactions between environmental exposures and genetic susceptibilities that

				contribute to the development or exacerbation of asthma.

						(f)Protection of

				informationThe Secretary

				shall ensure the protections of individual health privacy under this section

				consistent with the regulations promulgated under section 264(c) of the Health

				Insurance Portability and Accountability Act of 1996.

					(g)Authorization

				of appropriationsThere are

				authorized to be appropriated $10,000,000 for each of fiscal years 2006 through

				2010 to carry out this

				section.

					.

		4.National asthma

			 education and prevention program of the national heart, lung, and blood

			 institutePart C of title IV

			 of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by

			 inserting after section 424B the following:

			

				424C.Expansion of the

				national asthma education and prevention program

					(a)Development of

				a national asthma action plan

						(1)In

				generalIn addition to any

				other authorization of appropriation available to the National Heart, Lung, and

				Blood Institute for the purpose of carrying out the National Asthma Education

				and Prevention Program (referred to in this section as the

				Program), there is authorized to be appropriated to such

				Institute $1,000,000 for each of fiscal years 2006 through 2010 to develop a

				National Asthma Action Plan.

						(2)Use of

				appropriationsThe amount

				appropriated under paragraph (1) shall be used to fund the report by the

				Program described under subsection (b).

						(b)Report to

				Congress

						(1)In

				generalNot later than 2

				years after the date of enactment of the Family Asthma Act, the Program shall,

				in consultation with patient groups, nonprofit organizations, medical

				societies, and other relevant governmental and nongovernmental entities that

				participate in the Program, submit to Congress a report that—

							(A)catalogs, with respect to asthma

				prevention, management, and surveillance—

								(i)the activities of the Federal Government,

				including an assessment of the progress of the Federal Government and States,

				with respect to achieving the goals of the Healthy People 2010 initiative;

				and

								(ii)the activities of other entities that

				participate in the Program, including nonprofit organizations, patient advocacy

				groups, and medical societies; and

								(B)makes recommendations for the future

				direction of asthma activities, in consultation with researchers from the

				National Institutes of Health and other member bodies of the National Asthma

				Education and Prevention Program who are qualified to review and analyze data

				and evaluate interventions, including—

								(i)how the Federal Government may improve its

				response to asthma;

								(ii)how the Federal Government may continue,

				expand, and improve its private-public partnerships with respect to

				asthma;

								(iii)steps that may be taken to reduce

				the—

									(I)morbidity, mortality, and overall

				prevalence of asthma;

									(II)financial burden of asthma on

				society;

									(III)burden of asthma on disproportionately

				affected areas, particularly those in medically underserved populations (as

				defined in section 330(b)(3)); and

									(IV)burden of asthma as a chronic

				disease;

									(iv)identify programs that have achieved the

				steps described under clause (iii), and steps that may be taken to expand such

				programs to benefit larger populations; and

								(v)recommendations for future research and

				interventions.

								(2)Updates to

				Congress

							(A)Congressional

				requestDuring the 5-year

				period following the submission of the report under paragraph (1), the Program

				shall submit updates and revisions of the report upon the request of

				Congress.

							(B)Five-year

				reevaluationAt the end of

				the 5-year period following the submission of the report under paragraph (1),

				the Program shall evaluate its analyses and recommendations under such report

				and determine whether a new report to Congress is necessary, and make

				appropriate recommendations to

				Congress.

							.

		5.Asthma–related

			 activities of the centers for disease control and preventionSection 317I of the Public Health Service

			 Act (42 U.S.C. 247b–10) is amended to read as follows:

			

				317I.Asthma-related

				activities of the centers for disease control and prevention

					(a)Program for

				providing information and education to the publicThe Secretary, acting through the Director

				of the Centers for Disease Control and Prevention, shall collaborate with State

				and local health departments to conduct activities, including the provision of

				information and education to the public regarding asthma including—

						(1)deterring the harmful consequences of

				uncontrolled asthma; and

						(2)disseminating health education and

				information regarding prevention of asthma episodes and strategies for managing

				asthma.

						(b)Compilation of

				dataThe Secretary, acting

				through the Director of the Centers for Disease Control and Prevention, shall,

				in cooperation with State and local public health officials—

						(1)conduct asthma surveillance activities to

				collect data on the prevalence and severity of asthma, the effectiveness of

				public health asthma interventions, and the quality of asthma management,

				including—

							(A)collection of sample household data on the

				local burden of asthma; and

							(B)surveillance of sample health care

				facilities; and

							(2)compile and annually publish data

				regarding—

							(A)the prevalence and incidence of children

				suffering with asthma in each State and, to the extent practicable, at the

				county level;

							(B)the childhood mortality rate associated

				with asthma nationally and in each State and, to the extent practicable, at the

				county level;

							(C)the number of hospital admissions and

				emergency department visits by children associated with asthma nationally and

				in each State and, to the extent practicable, at the county level; and

							(D)the prevalence and incidence of adult

				asthma, the adult mortality rate, and the number of hospital admissions and

				emergency department visits by adults associated with asthma nationally and in

				each State and, to the extent practicable, at the county level.

							(c)Coordination of

				data collectionThe Director

				of the Centers for Disease Control and Prevention, in conjunction with State

				and local health departments, shall coordinate data collection activities under

				subsection (b)(2) so as to maximize comparability of results.

					(d)Collaboration

						(1)In

				generalThe Centers for

				Disease Control and Prevention are encouraged to collaborate with national,

				State, and local nonprofit organizations to provide information and education

				about asthma, and to strengthen such collaborations when possible.

						(2)Specific

				activitiesThe Division of

				Adolescent and School Health is encouraged to expand its activities with

				non-Federal partners, especially State-level entities.

						(e)Additional

				fundingIn addition to any

				other authorization of appropriations that is available to the Centers for

				Disease Control and Prevention for the purpose of carrying out this section,

				there is authorized to be appropriated to such Centers $5,000,000 for each of

				fiscal years 2006 through 2010 for the purpose of carrying out this

				section.

					.

		6.Fellowship training to

			 improve asthma carePart C of

			 title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by

			 inserting after section 463B the following:

			

				463C.Fellowship training

				to improve asthma care

					(a)Fellowship

				training program

						(1)In

				generalThe Director of the

				Institute shall establish individual and institutional training grants for

				education and training of healthcare providers, including asthma specialists,

				researchers, and educators on the role of environmental factors in the

				development and prevention of asthma and recurrent asthma attacks, as well as

				methods to reduce such factors, including knowledge of treatment as recommended

				by the National Asthma Education and Prevention Program guidelines.

						(2)Name of

				training grantsThe training

				grants awarded under paragraph (1) shall be named in honor of Dr. Irving J.

				Selikoff for his leadership in inaugurating the environmental medicine

				movement.

						(b)Authorization

				of appropriationsThere are

				authorized to be appropriated $2,000,000 for each of fiscal years 2005 through

				2010 to carry out this

				section.

					.

		

